DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group 1, Species 4, Figures 3A-3C, claims 26-33, with traverse in the reply filed on 7/14/22 is acknowledged. 
The traversal is made on the grounds that:
“the Examiner seems to imply that the present application comprises claims of
different claim categories, which are then grouped in two groups, one drawn to switching devices (claims 17-25) and the other drawn to circuitries (claims 26-33). However, this categorization is completely artificial since both groups are directed to switching devices and therefore belong to the same claim category. The Examiner’s allocation of claims 17-25 and claims 26-33 to different claim categories is completely random and therefore (even under the US restriction practice) improper.”

This is not found to be persuasive, because claims 17-25 are about the switching device described in Mechanical Drawings, Figures 1A-2, and claims 26-33 are about the switching device described in the Electrical Drawings Circuitries, Figures 3A-3C, which require a separate search.  There will be a serious burden by the examiner to search all the different inventions. Multiple searched strategies as well as multiple classes and subclasses need to be searched and as such the restriction requirement, and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102b as being anticipated by Bobert (US 2019/0019643).
Regarding claim 17, Bobert discloses a relay comprising:
at least one stationary contact (2 and 3); 
a movable contact (4); 
an armature (5); 
a permanent magnet (15); and 
a magnetically-operated switch (13. 14), 
wherein the movable contact (4) is movable by the armature (5), 
wherein the permanent magnet (15) is attached to the armature (5), and 
wherein the magnetically-operated switch (13, 14) is a Hall switch (see para. [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bobert (US 2019/0019643) in view of Schlenk (US 4,533,865).
	Regarding claim 26, Bobert does not disclose the signal processing device.
	Regarding claim 26, Schlenk discloses a circuit arrangement comprising:
the magnetically-operated switch (Relay) is connected to a signal processing device (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal processing device as taught by Schlenk with Bobert’s device for the purpose of modifying and synthesizing signals and converting or transforming data.
[AltContent: textbox (Control input)]
[AltContent: arrow][AltContent: textbox (Signal processing device)][AltContent: arrow]
    PNG
    media_image1.png
    339
    652
    media_image1.png
    Greyscale

Regarding claim 27, which depends on claim 26, Schlenk discloses:
the signal processing device (see the drawing above) comprises a measuring resistor (R1, R2) connected in series to the magnetically-operated switch (Relay).
Regarding claim 28, which depends on claim 27, Schlenk discloses:
the signal processing device (see the drawing above) comprises a comparator (Operational Amplifier) configured to compare a voltage drop across the measuring resistor (R1, R2) with a reference voltage.
Regarding claim 29, which depends on claim 28, Schlenk discloses:
the reference voltage is predetermined by a Zener diode (V2).
Regarding claim 30, which depends on claim 29, Schlenk discloses:
the magnetically-operated switch (Relay), the Zener diode (V2) and the comparator (Operational Amplifier) are connected to a common voltage supply (UN, see col. 2, lines 14-20)
Regarding claim 31, which depends on claim 28, Schlenk discloses:
the signal processing device (see the drawing above) comprises an electronic switch (see col. 2, lines 36-41) having a control input (see the drawing above/below) connected to an output of the comparator (Operational Amplifier).
Regarding claim 32, which depends on claim 31, Schlenk discloses:
the control input (see the drawing above/below) of the electronic switch (see col. 2, lines 36-41) is connected to the output of the comparator (Operational Amplifier) via a voltage divider (see col. 2, lines 59-65).

    PNG
    media_image2.png
    248
    600
    media_image2.png
    Greyscale

Regarding claim 33, Bobert discloses:
a movable contact (4) being movable by an armature (5); 
a permanent magnet (15) attached to the armature (5); 
a magnetically-operated switch being a Hall switch (13, 14, (see para. [0031]). 
Bobert does not disclose the signal processing device.
Schlenk discloses a circuit arrangement comprising:
a signal processing device (see the drawing below) comprising: 
a measuring resistor connected (R1, R2) in series to the magnetically-operated switch (Relay); 
a comparator (Operational Amplifier) configured to compare a voltage drop across the measuring resistor (R1, R2) with a reference voltage, 
the reference voltage being predetermined by a Zener diode (V2); and 
an electronic switch (see col. 2, lines 36-41) having a control input (see the drawing below/above) connected to an output of the comparator (Operational Amplifier), 
wherein the magnetically-operated switch (Relay), the Zener diode (V2) and the comparator (Operational Amplifier) are connected to a common voltage supply (UN, see col. 2, lines 14-20), and 
wherein the control input of (see the drawing above/below) the electronic switch (see col. 2, lines 36-41) is connected to the output of the comparator (Operational Amplifier) via a voltage divider (see col. 2, lines 59-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the signal processing device as taught by Schlenk with Bobert’s device for the purpose of modifying and synthesizing signals and converting or transforming data.

    PNG
    media_image2.png
    248
    600
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 28, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837